DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449.
	The numerous references and materials listed on the submitted 60 sheets of the IDS's make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their several IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
	Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key element of the claim(s) and where a reference known to the applicants does, the applicants should know that reference is material.  Thus, if applicants are aware of any cited reference from among the information disclosure(s) that are "material," applicants should make that reference known to the examiner.
	It is also noted that a "misrepresentation is material if it makes it impossible for the Patent Office fairly to assess [the patent] application against the prevailing statutory criteria." In re Multidistrict-Litig.  Involving Forst Patent, 540 F.2d 601, 604, 191 USPQ 241, 243 (3d Cir. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 10-13, 16, and 18-23 is/are rejected under 35 U.S.C. 102(a)(!) as being anticipated by US 2003/0138187 to Kawase et al.
Kawase discloses in the abstract and figures, a preformed fiber optic circuit that is configured for termination to at least one fiber optic connector, the preformed fiber optic circuit comprising: 
A plurality of optical fibers (4) arranged in a predetermined arrangement, wherein at least a portion of the fibers are supported by a layer of flexible foil (2 and paragraph 73) and at least a portion are coated by a coating including silicone (“silicone rubber”; paragraph 73).

As to claim 16, the silicone at least partially overlaps the foil (figures 3-5). 
As to claims 18-21, a multi-fiber connectors (6) are disclosed (Paragraph 39). 
As to claim 22, an adhesive layer (3, 3a) is disclosed. 
As to claim 23, fibers are overlapped (paragraph 4, 45). 
Claims 1-3, 5-6, and 10-11 are method claims that relate to providing the structure above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, 7-9, 14-15, 17, and 24-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase in view of US 2014/0133810 to Schneider et al and in further view of US 2003/0142949 to Hicks et al.
Kawase discloses the invention as claimed including optical fibers in a flexible sheet that has connectors on both ends, but fails to explicitly disclose selectively removing or providing bare/dark fibers where some of those fibers may reside in different layers and therefore selectively removing layers and finally having “ID flags”. Kawase does disclose multiple layers (figure 5) where some may be removed (paragraph 23). Kawase also discloses fibers may be routed by projections, recessed or the like (paragraph 23).
Claims 24-32 are similar to the above structure but includes optical fibers not coated in the silicone layer.
Schneider teaches that dark fibers can be provided if not all locations are to be used (abstract). 
Hicks discloses dark fibers (unused fibers) may be present to provide a corner portion as a test pattern (paragraph 33) and circuit tabs (136). Hicks further discloses removal of one or more layers (paragraph 23). 
It would have been obvious to one having ordinary skill in the art to select known dark fiber structure as taught by Schneider and Hicks in Kawase as a matter of design choice to provide a test pattern or fill unused holes. Further it would have been obvious to include ID Flags (tabs) and multiple layers with some portions removed to assign proper fiber interconnection and routing. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2002/0131719 (figure 1).
US 2021/0072463 (figure 1). 
US 2015/0260927 (figure 44). 
US 5,327,513.
US 2013/0077913 (abstract). 
US 2003/0174953.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883